UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SAIFULLAH PARACHA,                  )
                                    )
            Petitioner,             )
                                    )
      v.                            )                 Civil Action No. 04-2022 (PLF)
                                    )
JOSEPH R. BIDEN, JR., et al.,       )
                                    )
            Respondents.            )
____________________________________)
                                    )
SAIFULLAH PARACHA,                  )
                                    )
            Petitioner,             )
                                    )
      v.                            )                 Civil Action No. 21-2567 (PLF)
                                    )
JOSEPH R. BIDEN, JR., et al.,       )
                                    )
            Respondents.            )
____________________________________)


                                             ORDER

               Petitioner Saifullah Paracha, a Pakistani national, is a detainee at the United States

Naval Station at Guantanamo Bay, Cuba. On January 23, 2020, this Court denied Mr. Paracha’s

first petition for habeas corpus. Paracha v. Trump, 453 F. Supp. 3d 168, 172-76, 198-228

(D.D.C. 2020), appeal docketed sub nom. Paracha v. Biden, No. 20-5039 (D.C. Cir.). On

October 2, 2021, Mr. Paracha filed a second petition for habeas corpus and other relief in a

separate civil action, and he subsequently filed three additional motions for discovery and a more

definite statement. Mr. Paracha’s two civil habeas actions now have been consolidated by the

Court, and his motions are fully briefed and ripe for decision. Upon careful consideration of the
parties’ filings, the relevant legal authorities, and the entire record in these consolidated cases, it

is hereby

                ORDERED that the United States’ Motion to Dismiss Petition for “Other Relief”

(Counts III-VI), Civil Action No. 21-2567 [Dkt. No. 22], is GRANTED; it is

                FURTHER ORDERED that Mr. Paracha’s Petition for Habeas Corpus and Other

Relief, Civil Action No. 21-2567 [Dkt. No. 1], is DENIED; it is

                FURTHER ORDERED that Mr. Paracha’s Motion for Order to Show Cause re

Discovery, Civil Action No. 21-2567 [Dkt. No. 11], is DENIED; it is

                FURTHER ORDERED that Mr. Paracha’s Motion for More Definite Statement,

Civil Action No. 21-2567 [Dkt. No. 12], is DENIED; and it is

                FURTHER ORDERED that Mr. Paracha’s Renewed Motion for Discovery, Civil

Action No. 21-2567 [Dkt. No. 13], is DENIED.

                An opinion explaining the Court’s reasoning will follow. This is a final

appealable order. See FED. R. APP. P. 4(a).

                SO ORDERED.




                                                PAUL L. FRIEDMAN
                                                United States District Judge

DATE: June 6, 2022




                                                   2